Citation Nr: 0516988	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  94-38 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left wrist ganglion cyst.

2.  Entitlement to an initial evaluation higher than 20 
percent for a service-connected lumbosacral strain with 
arthritis. 

3.  Entitlement to an initial compensable evaluation for 
service-connected dyshidrotic eczema of the hands.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
that denied the veteran's claim of entitlement to service 
connection for the residuals of as ganglion cyst of the left 
wrist and established service connection for a lumbosacral 
strain and dyshidrotic eczema of the hands.  This matter was 
remanded by the Board in July 2003.

The Board notes that the veteran had also perfected an appeal 
of the RO's April 1993 denial of his claim of service 
connection for a left knee disability.  Ultimately, in July 
2002, the RO established service connection for this 
disability.  Although a claim regarding the initial 
evaluation assigned for this disability is listed in the July 
2003 remand, neither the veteran nor his representative have 
ever expressed disagreement with the initial disability 
evaluation.  As such, this issue is not in appellate status.  
That said, the Board refers to the RO an informal claim for 
an increased evaluation for the service-connected left knee 
disability, in the form of a March 2004 VA examination 
report.  See 38 C.F.R. § 3.157(b)(1) (2004).  


FINDINGS OF FACT

1.  The objective evidence demonstrates that the veteran does 
not currently suffer from the residuals of a ganglion cyst of 
the left wrist.

2.  The veteran's lumbosacral strain with arthritis is and 
was manifested by tenderness, muscle tightness, and some 
spasm.  Thoracolumbar spine motion has been, at most, limited 
to 50 degrees of flexion with pain.  

3.  The veteran's service-connected dyshidrotic eczema of the 
hands is, and has been, manifested by minor, if any, itching, 
and minute crusting, and involves a small area.  Eczema 
involves less than 5 percent of the body.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have any residuals of a 
ganglion cyst of the left wrist that was incurred in service.  
38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  The criteria for a higher initial rating for the 
veteran's lumbosacral strain with arthritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2004).

3.  The criteria for a compensable rating for the veteran's 
service-connected dyshidrotic eczema of the hands have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A July 1993 Statement of the Case as well as September 1998, 
July 2002, and May 2004 Supplemental Statements of the Case 
(SSOCs), advised the veteran of the laws and regulations 
pertaining to his claim.  Collectively, these documents 
informed him of the evidence of record and explained the 
reasons and bases for the denial of his claim of entitlement 
to service connection for the residuals of as ganglion cyst 
of the left wrist and for the denials of higher initial 
evaluations for the service-connected lumbosacral strain with 
arthritis and dyshidrotic eczema of the hands.  

In addition, VA sent the veteran letters dated in October 
2001, October 2003, and January 2004 that collectively 
informed him of the types of evidence necessary to 
substantiate his claims, what evidence they would obtain and 
what he could do to help obtain additional evidence.  The 
veteran was also informed, among other things, of the 
evidence already of record, to include his service medical 
records and VA examination reports.  These letters also 
essentially asked him to provide any evidence he had in his 
possession pertaining to his claims. 

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in the above-
referenced letters was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the most recent adjudication of the claims, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  Further, pursuant to 
the Board's decision to remand this claim for additional 
notification and development, the RO did, in fact conduct a 
de novo review of the claim.  See, SSOC issued to the veteran 
in January 2004.

With regard to the duty to assist, it is noted that the RO 
obtained service medical records and VA medical records.  In 
addition, pursuant to the April 2003 Board remand, 
examinations were accomplished for each disability and 
alleged disability that are the subject of this appeal.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.


I.  Service Connection for the Residuals of a Ganglion Cyst 
of the Left Wrist

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004). 

Turning to the relevant evidence of record, the Board notes 
that the veteran's service medical records reveal that he was 
seen in February 1991 with a benign ganglion cyst on his left 
wrist and that it was aspirated that same month.   There is 
no indication of further treatment for the cyst or any 
residuals of the cyst among these records.  

The post-service medical evidence includes the report of 
January 1993 VA examination which notes that the veteran had 
a ganglion cyst about the left wrist in service and that it 
regressed following treatment.  During the examination the 
veteran indicated that he continued to experience tenderness 
in the left wrist while doing pushups.  Objective findings 
with respect to the left wrist included a full range of 
motion with no sign of the ganglion cyst, and no swelling or 
deformity.  As a result of this examination, the veteran was 
diagnosed with ganglion by history, injected with a steroid 
and resolved.  

In October 2000 another VA examination was conducted, the 
report of which notes a history of an inservice left wrist 
ganglion cyst.  The veteran indicated that he experiences 
severe flare-ups in the left wrist with dorsiflexion and 
application of pressure in the dorsiflexed position.  
Physical examination revealed that the veteran could actively 
dorsiflex the left wrist to 55 degrees and palmar flex to 80 
degrees.  Radial and ulnar deviation were to 20 and 45 
degrees, respectively.  Radiological studies conducted in 
conjunction with this examination revealed minimal 
degenerative changes of the carpal joint of the left wrist 
and no external evidence of a ganglion cyst.  

Finally, a VA examination was accomplished in October 2003, 
the report of which again notes the veteran's history of 
having a ganglion cyst treated in service.  The veteran 
indicated that after treatment for the cyst there was a 
decrease in the range of wrist motion due to pain.  He 
reported that there was no wrist weakness, stiffness, 
swelling, heat, redness, instability, or giving way.  The 
veteran also related that he experiences flare-ups of severe 
left wrist pain and additional limitation of motion when he 
engages in such activities as pushups, and that this pain 
subsides after a few moments.  

Physical examination revealed that the veteran could actively 
dorsiflex the left wrist to 60 degrees and palmar flex to 80 
degrees.  Radial and ulnar deviation were to 20 and 45 
degrees, respectively.  Radiological studies conducted in 
conjunction with this examination revealed slight 
degenerative changes of the distal radial carpals.  The 
veteran was diagnosed with no evidence of a ganglion cyst.  

In concluding the examination report, the examiner pointed 
out that the degenerative joint changes evidenced 
radiologically were related to bony structure and joint 
surface changes, while ganglion cysts are soft tissue and 
occur outside the joint structure in the tendon sheath.  The 
examiner opined, therefore, that the joint changes indicated 
were not likely a residual of a ganglion cyst of the left 
wrist or a residual of the treatment for same.  

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for the residuals of as ganglion cyst of the 
left wrist.  

Indeed, evidence of record, particularly the veteran's 
service medical records, clearly indicate that he had a 
ganglion cyst on or about his left wrist while in service.  
However, the cyst was treated and resolved and the objective 
medical evidence does not suggest that he suffers from any 
residuals of this ganglion cyst.  As noted, in January 1993 
the veteran was "diagnosed" with ganglion by history, 
injected with steroid and resolved.  And, the only current 
left wrist disability diagnosed is, essentially, arthritis, 
and it was the October 2003 examiner's opinion that this was 
not a residual of the ganglion cyst of the left wrist.

It is pointed out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131 (West 2002); see Degmetich v. Brown, 104 
F.3d 1328 (1997).  

The bottom line in this matter is that the current objective 
medical evidence does not indicate that the veteran currently 
suffers from any residuals from the ganglion cyst that was 
treated and resolved during service.  The preponderance of 
the evidence is against this claim of entitlement to service 
connection for the residuals of a ganglion cyst of the left 
wrist, and as such, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II. Initial Evaluation Claims

A review of the record reflects that service connection was 
established for a lumbosacral strain and dyshidrotic eczema 
of the hands by the currently appealed April 1993 RO 
decision.

An evaluation of 20 percent was ultimately assigned for the 
(now characterized as) lumbosacral strain with arthritis, and 
the dyshidrotic eczema of the hands was rated as 
noncompensable.  Service connection for each disability was 
effective on September 1, 1992, the day after the veteran 
separated from service.  See 38 C.F.R. § 3.400 (2004).  The 
veteran disagrees with the initial evaluations assigned for 
these disabilities.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where, as here, the question for consideration is 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

Finally, as will be explained in detail below, during the 
pendency of this claim, the criteria for evaluating 
disabilities of both the spine and the skin were revised.  
The Board notes that the VA General Counsel has held that 
pursuant to Supreme Court and Federal Circuit precedent, when 
a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the regulation identifies 
the types of claims to which it applies.  If the regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
relevant to both claims would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Therefore, VA must apply the new 
provisions from their effective date. 


a.  entitlement to an initial evaluation higher than 20 
percent for a service-connected lumbosacral strain with 
arthritis.

The service medical records reflect that in February 1991, 
the veteran was seen after injuring his back and was 
diagnosed with a back strain.  X-rays taken at the time 
revealed no acute bony injury and first degree spondylosis.  
The veteran re-injured his back in February 1992, at which 
time he complained of pain but no radiation, and objectively, 
paraspinal tenderness was noted.  He was diagnosed with a 
lumbosacral strain.  

A VA spine examination was accomplished in January 1993.  
Objective findings included muscle tightness in the low back 
with not postural or fixed deformities.  On range of motion 
studies, flexion and extension of the low back 80 and 35 
degrees, respectively, and non-radiating pain, mid and left 
of the spine, was noted.  Alleged neurologic pain (in the 
left leg and foot after prolonged sitting) could not be 
reproduced on examination.  The veteran was diagnosed with 
mechanical back pain syndrome with sciatica into the right 
foot with prolonged standing (the Board assumes the examiner 
meant the "left" foot).

In October 2000, another VA spine examination was 
accomplished, the report of which reflects that the veteran 
complained of daily discomfort due to low back pain which was 
aggravated by rotation, twisting, jogging, and repetitively 
lift weights for a short time.  He related that he treated 
his pain with Motrin and that he has flare-ups of pain about 
once a month, at which time he was able to move his back to a 
significant degree.  

On physical examination the veteran was able to forward flex 
to 90 degrees and extend to 35 degrees, with pain elicited on 
the end points.  There was spasm of the musculature 
paravertabally, and radiological studies revealed well-
maintained vertebral body heights with slight narrowing L4-5 
disc space.  

The report of an October 2003 VA spine examination reflects 
that the veteran described three to four flare-ups up back 
pain a year, and listed prolonged standing and sitting, 
lifting, and driving as precipitating factors.  He indicated 
that there was an additional limitation of spine motion 
during these flare-ups. 

On physical examination, thoracolumbar spine flexion was to 
50 degrees, with tightness and low back discomfort flexing 
further to 70 degrees.  He was able to extend the spine 15 
degrees with pain at that point, left and right lateral flex 
to 20 degrees, and rotate 45 degrees bilaterally.  
Additionally, there was no objective evidence of pain on 
motion or spasm, sensory and motor examination was within 
normal limits, and there were no postural abnormalities.  The 
examiner noted that the veteran did not suffer from 
intervertebral disc syndrome or a thoracic spine disorder.  

Another examination was accomplished in March 2004, the 
report of which indicates that the veteran complained of 
daily low back pain with three to four flare-ups up back pain 
a year.  Physical examination revealed an erect posture and 
normal gait, and symmetric thoracic and lumbar muscles.  
Thoracolumbar spine flexion was to 80 degrees, extension to 
25 degrees, right lateral flexion to 18 degrees, left lateral 
flexion to 28 degrees, and rotation to 45 degrees 
bilaterally.  Motion was not limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There was no objective evidence of painful motion, spasm, 
weakness, or tenderness, and no postural abnormalities.  
Neurological examination was normal and the examiner noted 
that there was no reported intervertebral disc syndrome. 

X-rays taken in conjunction with this examination revealed 
minimal osteophyte formation at L3-5, and slight narrowing of 
the L4-5 and L5-S1 interspaces.  As a result of this 
examination, the veteran was diagnosed with mild 
osteoarthritis of the lumbar spine and lumbar strain, 
resolved.  

The veteran is currently in receipt of a 20 percent 
disability evaluation for his service-connected lumbosacral 
strain with arthritis.  As noted, during the pendency of this 
claim, the criteria for evaluating disabilities of the spine 
were revised.  Under the criteria in effect prior to 
September 26, 2003, lumbosacral strain was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) and limitation 
of motion of the lumbar spine was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation was warranted if it is manifested by 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
was warranted.  A 40 percent evaluation was warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if it was slight, a 20 percent evaluation 
if it was moderate or a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Finally, the Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups. 

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased initial evaluation for the service-connected 
lumbosacral strain with arthritis.

The evidence does not demonstrate that, prior to September 
26, 2003, the veteran's lumbosacral strain with arthritis was 
manifested by listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, as would be warranted for 
a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  In addition, the evidence does not demonstrate 
that the disability was manifested by a severe limitation of 
motion before that date.

Specifically, it is noted that about six months before the 
veteran separated from service, his back disability was 
manifested by tenderness, and on examination about six months 
after service, by muscle tightness and a slight limitation of 
motion, but with no postural deformities.  On examination of 
October 2000, a full range of motion, essentially, with pain 
on the ends was noted.  There was spasm indicated at the 
time, but such a manifestation is contemplated under the 20 
percent evaluation in effect for this time period under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The evidence also does not demonstrate that, at any period of 
time subsequent to September 26, 2003, the veteran's 
lumbosacral strain with arthritis was manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less and it 
is clear that the veteran's spine is not ankylosed, as would 
be necessary for a 40 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).

Specifically, on examination of October 2003, thoracolumbar 
spine motion was limited to 50 degrees, and on examination of 
March 2004 the veteran could flex to 80 degrees.  Clearly, 
such findings do not warrant a higher evaluation under 
Diagnostic Code 5237.

In considering a higher evaluation for the veteran's 
lumbosacral strain with arthritis under both the old and 
amended criteria, and in keeping in mind the effective date 
of the change, the Board has certainly considered pain and 
other functional limitation associated with the disability.  
However, pain has not been shown to limit low back motion to 
such a degree so as to warrant a higher evaluation under the 
relevant Diagnostic Codes.  In this regard, it is noted that 
pain was elicited on the extremes in October 2000, and at 50 
degrees in October 2003 (he could go to 70 degrees with 
pain).  As well, the Board has considered the flare-ups noted 
in the various examination reports but does not find that 
they are of the severity or frequency so as to warrant an 
evaluation higher than 20 percent.  

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim. 

As a final note, and as noted above, as this issue deals with 
the rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  However, as the assigned 20 
evaluation reflects the degree of impairment shown since the 
date of the grant of service connection for the lumbosacral 
strain with arthritis, and as this evaluation has been 
effective since that time, there is no basis for staged 
ratings with respect to this claim.


b.  Entitlement to an initial compensable evaluation for 
service-connected dyshidrotic eczema of the hands.

The service medical records reflect that the veteran was seen 
in July 1990 with a rash on his hands and was diagnosed with 
dyshidrotic eczema.  

A VA dermatologic examination was accomplished in January 
1993.  Objective findings included that the skin on the back 
of the veteran's hands was rough and red, and that he 
complained that they were frequently itchy.  It was noted 
that there was no bleeding, weeping, or scabs, and the 
veteran was diagnosed with dermatitis on the back of the 
hands secondary to chemical use with itching controlled by 
steroid cream. 

In October 2000, another dermatologic examination was 
accomplished, the report of which indicated that the 
veteran's reported symptoms included pruritis and pain about 
the hands, and that flare-ups included blister formations 
that would itch and then dry and crack.  He related that he 
treated the condition with over-the-counter cream.  

Physical examination revealed that the veteran's hands were 
basically clear with a .5 centimeter-in-circumference area of 
rough, dry skin about the metacarpophalangeal joints.  The 
veteran related that this skin was initially blistered but 
was now resolving.  The examiner noted that there was no 
evidence of ulceration, or exfoliation, with a very minute 
amount of crusting about the thumbs.  There were no systemic 
or nervous manifestations associated with the veteran's skin 
condition.  As a result of this examination, the veteran was 
diagnosed with a history of dyshidrotic eczema, pompholyx, 
bilateral hands with current quiescence.  

The report of an October 2003 VA dermatologic examination 
notes that objectively, the veteran's hands were clear with 
the exception of the small area described above, and that 
this area of skin was slightly raised and dry, and slightly 
irregular in texture.  There were also two small excoriated 
areas on the dorsum of the right  hand that appeared to be 
related to some minor traumatic injury.  As noted, the 
veteran has indicated that he treats himself with over-the-
counter cortisone-type creams.  The veteran was diagnosed 
with eczema without current significant findings.  

The veteran's dyshidrotic eczema of the hands is currently 
evaluated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The Board notes that the rating 
criteria for evaluating disabilities of the skin were 
revised, effective August 30, 2002.  

Under the criteria in effect prior to August 30, 2002, a 
noncompensable evaluation was assigned for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area; eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area warranted a 10 percent evaluation; eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement warranted a 30 percent evaluation; and eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or which is exceptionally 
repugnant warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the criteria that became effective August 30, 2002, 
dermatitis or eczema warrants a 60 percent evaluation if it 
covers more than 40 percent of the entire body, more than 40 
percent of exposed areas are affected, or if constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a initial compensable evaluation for the service-connected 
dyshidrotic eczema of the hands.  

The evidence does not demonstrate that, prior to August 30, 
2002, the veteran's dyshidrotic eczema of the hands was 
manifested by exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  The Board points out that 
while the veteran complained of itchiness about his hands in 
January 1993, it was noted that this was controlled by cream; 
and, in October 2000 the affected area of skin about the hand 
was what the Board considers a small area and was not 
manifested by ulceration or exfoliation, but rather a minute 
amount of crusting.  In sum, the manifestations shown in 1993 
and 2000 were more consistent with those manifestations 
contemplated by regulation for the assignment of a 
noncompensable evaluation - in other words, the dyshidrotic 
eczema of the hands was manifested by slight, if any, itching 
on a small area.  See 38 C.F.R. § 4.118, 7806 (2002).

With respect to the revised rating criteria, the Board notes 
that the medical evidence clearly demonstrates that the total 
area of involvement is far less than the 5 to 20 percent of 
the entire body as required for a higher rating.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  In 
particular, the October 2003 examiner noted that the 
veteran's service-connected skin disability encompassed .5 cm 
in circumference.  In addition, the record does not indicate 
that the veteran has undergone near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  As 
noted, the veteran has indicated that he treats himself with 
over-the-counter cortisone-type creams.  

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim. 

As a final note, and as noted above, as this issue deals with 
the rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  However, as the assigned 
noncompensable evaluation reflects the degree of impairment 
shown since the date of the grant of service connection for 
the dyshidrotic eczema of the hands, and as this evaluation 
has been effective since that time, there is no basis for 
staged ratings with respect to this claim.


ORDER

Entitlement to service connection for the residuals of as 
ganglion cyst of the left wrist is denied.

Entitlement to an increased initial rating for lumbosacral 
strain with arthritis is denied.

Entitlement to an increased initial rating for dyshidrotic 
eczema of the hands is denied.



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


